     Case 3:17-cv-00605-MMD-CLB Document 97 Filed 12/11/20 Page 1 of 4


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     JOSEPH ANTONETTI,                                 Case No. 3:17-cv-00605-MMD-CLB

7                                   Plaintiffs,                       ORDER
             v.
8
      FILSON, et al.,
9
                                 Defendants.
10

11   I.     SUMMARY

12          Plaintiff Joseph Antonetti asserted several claims under 42 U.S.C. § 1983 regarding

13   the conditions of his confinement at Ely State Prison (“ESP”) against Defendants, ESP

14   employees and officials. (ECF No. 6.) The Court adopted United States Magistrate Judge

15   Carla L. Baldwin’s recommendation (ECF No. 80) to grant summary judgment in favor of

16   Defendants over Plaintiff’s opposition to said motion and subsequent objection (ECF No.

17   88 (“Order”).) Before the Court is Plaintiff’s motion for reconsideration (ECF No. 92 (the

18   “Motion”)) of the Order. Primarily because Plaintiff reiterates arguments that both Judge

19   Baldwin and this Court already rejected, and as further explained below, the Court will

20   deny the Motion. 1 The Court will also deny Plaintiff’s motion to stay (ECF No. 93) as moot.2

21   II.    BACKGROUND

22          The Court again incorporates by reference and adopts the facts as outlined in

23   Judge Baldwin’s recommendation (ECF No. 80 at 1-6), and does not recite them here.

24   ///

25
            1The   Court also reviewed Defendants’ response (ECF No. 94).
26
            2Plaintiff appears to have filed the same motion with the Ninth Circuit Court of
27
     Appeals, who granted the motion Plaintiff filed with that Court, rendering the motion
28   Plaintiff directed at this Court moot. (ECF No. 95.) And the motion to stay would be moot
     regardless because the Court is herein ruling on Plaintiff’s Motion.
     Case 3:17-cv-00605-MMD-CLB Document 97 Filed 12/11/20 Page 2 of 4


1    III.   LEGAL STANDARD

2           A motion to reconsider must set forth “some valid reason why the court should

3    reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

4    persuade the court to reverse its prior decision.” Frasure v. United States, 256 F. Supp.

5    2d 1180, 1183 (D. Nev. 2003) (citation omitted). Reconsideration is appropriate if this

6    Court “(1) is presented with newly discovered evidence, (2) committed clear error or the

7    initial decision was manifestly unjust, or (3) if there is an intervening change in controlling

8    law.” Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (citation omitted).

9    But “[a] motion for reconsideration is not an avenue to re-litigate the same issues and

10   arguments upon which the court already has ruled.” Brown v. Kinross Gold, U.S.A., 378

11   F. Supp. 2d 1280, 1288 (D. Nev. 2005) (citation omitted).

12          Motions to reconsider are generally left to the discretion of the district court. See

13   Herbst v. Cook, 260 F.3d 1039, 1044 (9th Cir. 2001). A district court has discretion not to

14   consider arguments that were not raised until a motion for reconsideration without a good

15   excuse for the delay. See Rosenfeld v. U.S. Dep’t of Justice, 57 F.3d 803, 811 (9th Cir.

16   1995); N.W. Acceptance Corp. v. Lynnwood Equip., Inc., 841 F.2d 918, 925-26 (9th Cir.

17   1988). Moreover, motions for reconsideration are not justified on the basis of new evidence

18   that could have been discovered prior to a district court’s ruling. See Coastal Transfer Co.

19   v. Toyota Motor Sales, U.S.A., 833 F.2d 208, 212 (9th Cir. 1987).

20   IV.    DISCUSSION

21          Plaintiff has not set forth facts or law of a strongly convincing nature in his Motion

22   sufficient to persuade the Court it should reconsider its prior decisions included in the

23   Order. Plaintiff seeks reconsideration based on several arguments of general applicability

24   to the Order, and several arguments specific to the Court’s rulings on his particular claims.

25   (ECF No. 92.) While the Court does not find any of these arguments persuasive, the Court

26   will briefly address each of them below.

27   ///

28   ///

                                                   2
     Case 3:17-cv-00605-MMD-CLB Document 97 Filed 12/11/20 Page 3 of 4


1           Plaintiff argues the Court is biased against him. (Id. at 15-16.) But “[a]dverse rulings

2    are not proof of bias or fraud.” In re Complaint of Judicial Misconduct, 838 F.3d 1030 (9th

3    Cir. 2016) (citation omitted).

4           Plaintiff also generally argues the Court erred in crediting the evidence Defendants

5    presented in support of their underlying summary judgment motion over statements he

6    made in his opposition to that motion, and his objection to Judge Baldwin’s

7    recommendation, “because he is fairly certain he stated that everything he has said in his

8    motions is true, factual, and based on his experience.” (ECF No. 92 at 1-2.) But the

9    opposition and objection to which he refers do not contain sworn statements that may

10   have required the Court to treat his arguments as evidence. (ECF Nos. 63, 84.) Apparently

11   aware this could be an issue, Plaintiff attempts to remedy it by attaching a declaration to—

12   and including sworn statements throughout—his Motion. For example, Plaintiff swears,

13   “[a]ll of my pleadings are true under penalty of perjury,” and “[a]ll facts are based on my

14   personal experiences.” (ECF No. 92 at 2; see also id. at 21 (making a similar declaration).)

15   However, it is too late. Plaintiff had two opportunities to present evidence sufficient to

16   oppose Defendants’ summary judgment motion (including his objection to Judge Baldwin’s

17   recommendation), but he did not. It would be improper and prejudicial to Defendants for

18   the Court to give him a third chance. See, e.g., Bhan v. NME Hosps., Inc., 929 F.2d 1404,

19   1409 (9th Cir. 1991) (providing that, once the moving party has met its initial burden, the

20   nonmoving party “may not rely on denials in the pleadings but must produce specific

21   evidence, through affidavits or admissible discovery material, to show that the dispute

22   exists”). Moreover, to the extent the Court were to consider Plaintiff’s arguments supported

23   by retroactive sworn statements in his Motion ‘new evidence,’ the Court would still decline

24   to reconsider the Order on that basis because that evidence could have been discovered

25   prior to the Court issuing the Order. See Coastal Transfer Co., 833 F.2d at 212.

26          Further, Plaintiff repeats several arguments he made both in his opposition to the

27   underlying summary judgment motion, and in his objection to Judge Baldwin’s

28   recommendation. (ECF No. 92 at 4-9 (arguing his classification hearings did not satisfy

                                                   3
     Case 3:17-cv-00605-MMD-CLB Document 97 Filed 12/11/20 Page 4 of 4


1    procedural due process requirements), id. at 9-12 (arguing prison employees interfered

2    with his ability to send legal mail), id. at 12-13 (arguing prison employees’ use of normal-

3    sized ankle shackles on him led to unnecessary pain and suffering), id. at 14-15 (arguing

4    that delays in receiving pain medication also caused Plaintiff unnecessary pain and

5    suffering).) But as noted, “[a] motion for reconsideration is not an avenue to re-litigate the

6    same issues and arguments upon which the court already has ruled.” Brown, 378 F. Supp.

7    2d at 1288 (citation omitted).

8           Plaintiff finally argues the Court should not have entered summary judgment

9    against him because he never received certain discovery he was entitled to. (ECF No. 92

10   at 18-19.) However, on this point, the Court agrees with Defendants that Fed. R. Civ. P.

11   56(f) does not require the Court ‘dismiss’ Defendants’ underlying summary judgment

12   motion because Plaintiff did not receive all of the discovery he believes he is entitled to

13   (ECF No. 94 at 2), as Plaintiff appears to argue (ECF No. 92 at 18). Plaintiff received

14   several extensions of time in this case, and was able to litigate several discovery issues.

15   (ECF Nos. 57, 60, 62, 69, 73, 78, 81, 83.) Plaintiff also never directly moved for an

16   extension of the discovery cutoff date. (ECF No. 34 (setting discovery cutoff).) Thus, he

17   appears to have been given a sufficient opportunity to obtain any pertinent discovery. In

18   any event, the Court will not reconsider its Order on the basis of purported outstanding

19   discovery.

20          In sum, the Court is unpersuaded it should reconsider the Order.

21   V.     CONCLUSION

22          It is therefore ordered that Plaintiff’s motion for reconsideration (ECF No. 92) is

23   denied.

24          It is further ordered that Plaintiff’s motion to stay (ECF No. 93) is denied as moot.

25          DATED THIS 11th Day of December 2020.

26

27
                                                MIRANDA M. DU
28                                              CHIEF UNITED STATES DISTRICT JUDGE

                                                   4
